Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites “an pillar” but should recite “a pillar.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "said key."  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "said key base."  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "said sealing ring."  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "outlet water cavity."  There is insufficient antecedent basis for this limitation in the claim. Claim terminology should be consistent throughout the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao (CN 207803161 translation provided by Examiner).
Regarding claim 1, Xiao teaches a filter assembly, wherein including a tray and a filter piece; said tray comprising: a bottom frame (11 or f), which includes a bottom plate (area around holes 11 or 21) and a supporting wall (wall connecting bottom portion 11 to edge 12 or wall connecting bottom area 21 to upper area 25 27), said supporting wall is arranged around its circumference of said bottom plate and extends upward, and said supporting wall and said bottom plate are jointly surrounded to form a cavity, and said bottom plate is provided with a number of filter holes (13 14 or 21); and a supporting ring (12 27), which is arranged above said bottom frame, and said supporting ring is connected to its top of said supporting wall and, said filter piece is placed in said cavity (page 3 states “the storage disc part 11 and the containing groove f is formed with a filter (which can be adjusted according to the specific condition using such purified water filter sheet, the filter net or filled with active carbon filter such as filter, etc.)” (Figs. 3-4 and pages 3-5 of translation).
It is noted that it is not wholly clear if the filter is placed in the cavity formed by storage disc part 11 or containing groove f so reference to each has been included.
Regarding claim 6, Xiao teaches a water storage cup 26 and the filter assembly covers the opening end of the water storage cup (Fig. 3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (CN 207803161).
Regarding claim 2, Xiao teaches that the bottom plate has a central hole (Fig. 3).
Xiao does not detail the size of the central hole or the inner wall of the central hole having an arc shape. However, slightly modifying the respective size or shape as claimed would have been an obvious matter of changing size/proportion/shape to one skilled in the art (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (CN 207803161) in view of Brown et al. (US 2003/0226800) and Becattini, Jr et al. (US 2009/0241844).
Regarding claim 3, Xiao show the holes to either be circular (13) or rectangular (2) and the supporting ring directly interacting with a housing along its perimeter. Xiao fails to teach the shape of the holes as claimed and the supporting ring having protrusions. 
Becattini teaches that filtering holes can come in all shapes and sizes ([0068]). As such, it would have been obvious to modify the holes an any shape as doing so would allow for the same function and are known variants of shape (see also claim 2 above for obvious changes in shape). 
Brown teaches that protrusions/ribs (28) extending from a supporting ring/disc on the region that directly abuts a housing allow for centering and ensure proper placement of an filter element within the housing (Figs. 1-2 and [0027]). As such, it would have been obvious to provide protrusions extending from the supporting ring in order to ensure centering and proper placement of the filter assembly within the housing. 

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (CN 207803161) in view of Mainini et al. (US 2017/0362092).
Regarding claim 4, Xiao teaches that the filter can be a filter sheet, filter net or carbon filled but fails to teach a carbon bag wrapped by filter cotton. Mainini teaches that common filters having a bag/filter material holding carbon material would have the bag/filter material being cellulosic fibers ([0020]-[0022]). As cotton is essentially cellulose material, one skilled in the art would have found it obvious to have a cellulosic/cotton material wrapped around carbon material/bag as such a design and materials are well known water filtering materials used in the art in combination with one another and is consistent with Xiao’s teachings of filter sheets, nets, and carbon material. 
Regarding claim 5, Xiao teaches that the filter is held in the cavity provided as claimed but fails to detail the exact way the filter material interacts with the supporting ring. Mainini teaches that the filter element is designed to act with supporting ribs in order to provide placement and fit within the filtering assembly (Figs. 1C-1D). As such, one skilled in the art would have found it obvious to provide a perimeter on the filter element in order to allow for placement on any supporting ribs/edges thereby ensuring proper placement and fit within the filtering assembly. 

Allowable Subject Matter
Claims 7-8, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-11, 13, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777